UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported)April 7, 2009 United Western Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Colorado (State or Other Jurisdiction of Incorporation) 0-21231 84-1233716 (Commission File Number) (IRS Employer Identification No.) 700 Seventeenth Street, Suite 2100 Denver, Colorado 80202 (Address of Principal Executive Offices) (Zip Code) (303) 595-9898 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On April 7, 2009, United Western Bancorp, Inc. (the “Company”), its wholly owned subsidiary, Sterling Trust Company, a trust company organized under the laws of the State of Texas (“Sterling”), Equity Trust Company, a South Dakota corporation ("ETC"), and Sterling Administrative Services, LLC, a Texas limited liability company affiliated with ETC ("Texas Admin”), entered into an Asset Purchase Agreement (“APA”) whereby Sterling has agreed to sell to ETC and Texas Admin (collectively, “Buyer”), and Buyer has agreed to purchase from Sterling, certain assets of Sterling associated with Sterling’s self-directed IRA and qualified employee benefit plan businesses (the “Transferred Business”). Sterling will retain and continue to operate its current escrow and paying agent businesses under its current trust charter granted by the State of Texas. Certain assets as set forth in the APA are also excluded from the proposed sale, such as corporate records, rights related to Sterling’s employee benefit plans and all tax refunds. The purchase price to be paid by Buyer for the purchased assets under the APA consists of $61,200,000 plus the assumption by Buyer of certain liabilities, as specified in the APA. The purchase price is subject to adjustment based upon, among other things, the following: (i) the purchase price is subject to decrease, based upon a formula as set forth in the APA, to the extent that the amount of cash custodial deposits held by Sterling, on behalf of its customers of the Transferred Business (the “Transferred Business Custodial Deposits”), at closing are less than $300,000,000; and (ii) the purchase price is subject to increase or decrease, as the case may be, based upon the net working capital of Sterling at closing in comparison to an agreed upon target level of net working capital. The amount of these adjustments to the purchase price will be estimated by the parties as of the closing date, and will be reconciled to actual results shortly following the closing date through an agreed upon procedure set forth in the APA. As of April 5, 2009, Sterling held approximately $310 million in Transferred Business Custodial Deposits, as calculated in accordance with the provisions of the APA. Twenty-five percent (25%) of the purchase price estimated to be payable by Buyer at closing shall be paid in cash by Buyer to Sterling at the closing, and the remaining seventy-five percent (75%) shall be financed by Sterling pursuant to a seller-carry financing arrangement (the "Seller Loan”). The Seller Loan will be made pursuant to a form of Loan and Security Agreement (the "Loan Agreement”) to be entered into by and among ETC, Texas Admin, Equity Administrative Services, Inc., an Ohio corporation that is also affiliated with
